Title: From George Washington to John Alton, 5 April 1759
From: Washington, George
To: Alton, John



Jno.
Thursday Morning [5 April 1759]

I have sent Miles on to day, to let you know that I expect to be up to Morrow, & to get the key from Colo. Fairfax’s which I desire you will take care of—You must have the House very well cleand, & were you to make Fires in the Rooms below it, wd Air them—You must get two of the best Bedsteads put up—one in the Hall Room, and the other in the little dining Room that use to be, & have Beds made on them against we come—you must also get out the Chairs and Tables, & have them very well rubd & Cleand—the Stair case ought also to be polishd in order to make it look well.
Enquire abt in the Neighbourhood, & get some Egg’s and Chickens, and prepare in the best manner you can for our coming: you need not however take out any more of the Furniture than the Beds Tables & Chairs in Order that they may be well rubd & cleand. I am Yr Fd &ca

G. Washington

